Case 1:20-cr-00346-JCH Document 1 Filed 08/20/19 Page 1 of 7

FILED

 

AQ 91 (Rev. 11/11) Criminal Complaint UNITED STATES DISTRICT COURT
ALCBUQUEROUE, NEW MEATCO
UNITED STATES DISTRICT COURT
for the AUG 2 0 2019

District of New Mexico

MITCHELL R. ELFERS

 

 

 

 

United States of America ) CLERK
V. )
Jonathan Cordova Case No. I m| J 157
.
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of —__ November 1, 2018 in the county of Rio Arriba in the
_ Districtof | NewMexico __, the defendant(s) violated:
Code Section Offense Description
21 U.S.C. §§ 841(a)(1) and (b)(1) Possession with the Intent to Distribute 50 Grams and More of
(A) Methamphetamine;

21U.S.C. §§ 841(a)(1) and (b)(1) Possession with the Intent to Distribute 1 Kilogram and More of Heroin
(A)

21 U.S.C. §§ 841(a)(1) and (b)(1) Possession with the Intent to Distribute 500 Grams and More of Cocaine
(B)

This criminal complaint is based on these facts:

contained in the attached affidavit.

@ Continued on the attached sheet.

bh YEL

L / €omplainant’ 's signature

Kyle Marcum, FBI Special Agent

Printed name and title

 

Sworn to before me and signed in my presence.

owe £- 20-14 fille {Calea

Judge 's signature

City and state: Albuquerque, New Mexico Kirtan Khalsa, United States Magistrate Judge

 

Printed name and ttle

 
Case 1:20-cr-00346-JCH Document 1 Filed 08/20/19 Page 2 of 7

AFFIDAVIT

I, Kyle Marcum, Special Agent of the Federal Bureau of Investigation (FBI),

United States Department of Justice, having been duly sworn, state:

Introduction

1. I am a Special Agent (SA) of the FBI, and have been since January 2017. I am
currently assigned to the Albuquerque Division, Santa Fe Resident Agency. During my
employment with FBI, I have conducted numerous investigations for suspected violations of
federal law, including participation in other narcotics investigations. I have received training in
how to conduct complex investigations and I have participated in the execution of arrest and search
warrants involving narcotics violations in the past.

2. The information set forth in this affidavit was derived from my own investigation
and/or communicated to me by other employees of the FBI, members of New Mexico State Police
(“NMSP”), other law enforcement agencies, and from records and documents that I, and others,
have reviewed. Since this affidavit is being submitted for the limited purpose of securing an arrest
warrant on a complaint, I have not included each and every fact known to me concerning this
investigation. I have set forth only the facts that I believe are necessary to demonstrate probable
cause for the issuance of the requested arrest warrant.

Probable Cause

3. On November 1, 2018, the Honorable Jerry H. Ritter, United States Magistrate

Judge, issued a federal search warrant (case number: 18 MR-1026) for a recreational vehicle

(RV) in which Jonathon Cordova and his girlfriend, Destiney Wilkerson were believed to be

living. The search warrant authorized agents to search for drugs and other drug trafficking-

 
 

Case 1:20-cr-00346-JCH Document 1 Filed 08/20/19 Page 3 of 7

related evidence. The trailer was located at Vis Del Vella Road, in Rio Arriba County, New
Mexico.

4. On November 1, 2018, agents executed the search warrant on the RV. During the
execution of the search warrant, officers from the New Mexico State Police (NMSP) observed
Cordova fleeing the location of the search warrant at a high rate of speed while driving an
Infinity four door sedan that agents knew to be associated with Cordova. NMSP initiated a
pursuit of the vehicle, however, the pursuit was quickly terminated due to risk to the public.

5. After arriving at the property located at Vis Del Vella Road, I observed that there
was a white and silver travel trailer (the travel trailer) that was parked next to the RV.

After arriving at the property and noting the travel trailer parked in close proximity to the RV,
agents from Region 3 conducted a law enforcement clearance of the travel trailer due to officer
safety concerns. Officers confirmed that no one was present inside of the travel trailer. During
the clear of the trailer, however, the officers from Region 3 observed digital scales sitting on a
counter top and a magazine to an assault rifle sitting on a chair in the main living compartment of
the travel trailer all in plain view. Having confirmed no one was present in the travel trailer, the
officers exited the vehicle without conducting any search of the travel trailer.

6. With respect to the search of the RV, the contents of the RV suggested that it was
being used as storage as opposed to being inhabited. It was impossible to enter more than a few
feet into the RV due to the amount of clutter and items being stored inside. During the
execution of the search warrant in the RV, agents discovered drug paraphernalia and a scale,
which were consistent with drug distribution. Agents also located a small plastic baggie

containing a white powdery substance, which field tested positive for cocaine.
 

Case 1:20-cr-00346-JCH Document 1 Filed 08/20/19 Page 4 of 7

7. Following the execution of the search warrant, H.O., the owner of the property on
which the RV and travel trailer were parked, explained that Wilkerson brought the travel trailer
to H.O.’s property approximately three months prior. H.O. explained that while Wilkerson did
not reside in the travel trailer full time, Wilkerson and Cordova had been staying in the travel
trailer for the last four days. H.O. said that Wilkerson was the owner of the travel trailer.

8. Wilkerson was on parole with the State of New Mexico. Based on the fact that
Wilkerson was on parole and that Wilkerson was staying in the travel trailer along with Cordova,
New Mexico State Probation and Parole decided to search the travel trailer for additional parole
violations involving Wilkerson. The Parole Officer, along with Region 3 agents, entered the
trailer to conduct the search. An agent from Region 3 opened an air conditioning unit and
observed a blue bag secreted in the air conditioning unit. Because this bag was hidden in the air
conditioning unit, law enforcement believed it likely contained contraband or cash proceeds of
drug trafficking. The Probation Officer ceased the search and all law enforcement exited the
travel trailer. The travel trailer was sealed and towed to the New Mexico State Police office in
Espanola.

9. On November |, 2018, Wilkerson was arrested on an outstanding warrant by
NMSP. During a post-arrest interview and having waived her Miranda rights, Wilkerson
confirmed that she and Cordova were living at the travel trailer. Wilkerson stated that the travel
trailer belonged to Cordova and that he had purchased the travel trailer for $4,000 from an
individual named “Worm.” Wilkerson confirmed that Cordova sold heroin and

methamphetamine.

 
 

Case 1:20-cr-00346-JCH Document 1 Filed 08/20/19 Page 5 of 7

10. On November 5, 2018 Honorable Jerry H. Ritter, United States Magistrate Judge,
issued a federal search warrant (case number: 18 MR-1034) for the aforementioned travel trailer.
Inside the trailer the following items were discovered:

a. Two bundles of suspected methamphetamine found in a vent above the
kitchen; the substance was confirmed to be methamphetamine by the Drug
Enforcement Administration’s (DEA) South Central Laboratory which
determined the net weight to be 885.6 grams and a substance purity of 97%
+/- 4%.

b. Four baggies of suspected methamphetamine found in a vent above the
kitchen; the baggies were examined by the DEA South Central Laboratory
and determined the baggies contained 304.4 grams of methamphetamine
with a substance purity of 97% +/- 4%. Also in the four baggies was 8.3
grams of heroin.

c. A Ziplock baggie with a clear rock like substance and fifteen packages
wrapped in cellophane discovered inside a black duffel bag under a bench in
the kitchen. The Ziplock bag and the 15 packages of cellophane were
examined by the DEA South Central Laboratory and determined that the
packages contained 4,809 grams of methamphetamine with a substance
purity of 99% +/- 4% and 2,485 grams of heroin.

d. Three bricks wrapped in yellow and black tape discovered inside a black
duffel bag under a bench in the kitchen. The three bricks were examined by

the DEA South Central Laboratory and determined to contain 2,544 grams

of cocaine.

 
Case 1:20-cr-00346-JCH Document 1 Filed 08/20/19 Page 6 of 7

e. Suspected fentanyl with a combined seizure weight of 41.4 grams
discovered stored in a small black box on a bed in the travel trailer. The
DEA South Central Laboratory is still conducting analysis of the suspected
fentanyl at this time.
f. Colt Revolver (the serial number associated to this firearm came back
stolen) discovered in the air vent of the travel trailer;
g. Tan handgun with no visible serial number discovered under a mattress in
the travel trailer;
| h. AK-47 variant assault rifle discovered under a mattress in the travel trailer;
i. Drug paraphernalia to include pipes and scales found in numerous locations
throughout the travel trailer;
j. Ohkay Owingeh Casino Player Cards belonging to Destiney Wilkerson and
Jonathon Cordova discovered in the night stand next to a bed in the travel
trailer.

11. On January 31, 2019, Cordova came to the FBI Albuquerque office in order to
retrieve the remainder of the property inside the travel trailer that was seized by the FBI on
November 1, 2018. While Cordova was collecting his property, he stated that he wanted to
speak to agents about the contents of the trailer. He told agents that the narcotics found inside
the travel trailer belonged to him and not to Wilkerson.

12, Based on the information set forth in this affidavit, | submit that there is probable
cause to believe that Jonathan Cordova did unlawfully commit the following felony offenses:

a. 21 U.S.C. §§ 841(a)(1) and (b)(1)(A), Possession with the Intent to

Distribute 50 Grams and More of Methamphetamine;

 
Case 1:20-cr-00346-JCH Document 1 Filed 08/20/19 Page 7 of 7

b. 21 U.S.C. §§ 841(a)(1) and (b)(1)(A), Possession with the Intent to
Distribute 1 Kilogram and More of Heroin; and
c. 21 U.S.C. §§ 841(a)(1) and (b)(1)(B), Possession with the Intent to

Distribute 500 Grams and More of Cocaine.

I swear that this information is true and correct to the best of my knowledge.

KYLE MARCUM
Special Agent

Federal Bureau of Investigation

Subscribed and sworn to before me this RO day of August, 2019.

Eli Vialln

KIRTAN KHALSA
UNITED STATES MAGISTRATE JUDGE

Albuquerque, New Mexico

 

 
